Citation Nr: 0938312	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the apportionment of VA benefits on behalf of the 
Veteran's estranged spouse and minor child was appropriate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 apportionment decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  In this 
decision, the RO awarded the Veteran's wife and minor child 
$350 monthly in an apportionment of his compensation award.  


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that the claim must be remanded for further evidentiary 
development.  The Veteran is currently evaluated as 100 
percent disabled due to his posttraumatic stress disorder and 
hypertensive arteriosclerotic heart disease.  The Veteran 
essentially contends that his Haitian divorce obtained in 
July 2006 is valid and he is no longer married to his wife.  
The Board notes, however, that proper procedural development 
was not followed in conjunction with this claim.  

It is important to note that a claim for an apportionment is 
a "contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 
19.102; see also 38 C.F.R. §§ 20.500-20.504.  Under 
applicable criteria, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
Upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the Statement of the Case.  38 
C.F.R. § 19.101.  When a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  38 
C.F.R. § 19.102. 

In this appeal, VA has not completely fulfilled its 
obligations under the procedures relating to contested 
claims.  See VA Adjudication Manual, M21-1MR, Part III, 
Subpart vi, Chapter 6.  Although it appears the RO provided 
notice of the apportionment request and of the apportionment 
decision to both the Veteran and his spouse, it has not 
provided the spouse with a copy of the Statement of the Case, 
the content of the Veteran's Substantive Appeal, or the 
content of the Notice of Disagreement.  See 38 C.F.R. §§ 
19.101, 19.102.  On remand, VA must provide the spouse with a 
copy of the Statement of the Case, furnish the spouse with 
the content of the Veteran's Substantive Appeal and Notice of 
Disagreement, and afford her the opportunity to respond to 
the Veteran's contentions.  

Therefore, in order to give the Veteran and the appellant 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran and the appellant will be notified when further 
action on their part is required.  Accordingly, this case is 
REMANDED for the following action:

The RO/AMC should ensure that procedures 
are followed for contested claims as set 
forth in VA Adjudication Manual, M21-1MR, 
Part III, Subpart vi, Chapter 6 and 38 
C.F.R. §§ 19.101, 19.102.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran, the Veteran's representative, and the appellant 
should be furnished a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran and the appellant are free to 
submit any additional evidence and/or argument they desire to 
have considered in connection with the current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran or the appellant until they are 
notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




